766 N.W.2d 833 (2009)
Stephen PARDO, Plaintiff-Appellant,
v.
Detroit Police Officer Timothy EWALD, Detroit Police Officer Brian Stair, Detroit Police Sergeant Frank Lewis, and Detroit Police Officer Michael Sarino, Defendants-Appellees.
Docket No. 138654. COA No. 282821.
Supreme Court of Michigan.
June 23, 2009.

Order
On order of the Court, the application for leave to appeal the March 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.